Per Curiam.
This is an appeal by defendant from an order overruling his demurrer to the complaint.
The claim of the defendant is that the complaint does not allege that plaintiff was damaged by the fraudulent acts of defendant complained of, and that, as damages are the gist of an action for deceit, the complaint does not state a cause of action. But, liberally construed, the complaint does allege that plaintiff was damaged by the fraud of defendant. The allegation that defendant, by means of the fraud, obtained from and converted $7,297.30 of plaintiff’s moneys, is a sufficient allegation of damages, as against a demurrer.
Order affirmed.